                                                                                                 Case
                                                                                                  Case2:16-cv-02580-JAD-DJA
                                                                                                        2:16-cv-02580-JAD-DJA Document
                                                                                                                               Document64-10
                                                                                                                                        77 Filed
                                                                                                                                             Filed07/13/20
                                                                                                                                                   12/19/19 Page
                                                                                                                                                             Page1 2ofof2 3



                                                                                             1    DIANA S. EBRON, ESQ.
                                                                                                  Nevada Bar No. 10580
                                                                                             2    E-mail: diana@kgelegal.com
                                                                                                  JACQUELINE A. GILBERT, ESQ.
                                                                                             3    Nevada Bar No. 10593
                                                                                                  E-mail: jackie@kgelegal.com
                                                                                             4    KAREN L. HANKS, ESQ.
                                                                                                  Nevada Bar No. 9578
                                                                                             5    E-mail: karen@kgelegal.com
                                                                                                  KIM GILBERT EBRON
                                                                                             6    7625 Dean Martin Drive, Suite 110
                                                                                                  Las Vegas, Nevada 89139
                                                                                             7    Telephone: (702) 485-3300
                                                                                                  Facsimile: (702) 485-3301
                                                                                             8    Attorneys for SFR Investments Pool 1, LLC
                                                                                             9                                   UNITED STATES DISTRICT COURT
                                                                                            10                                       DISTRICT OF NEVADA
                                                                                            11    NATIONSTAR MORTGAGE LLC,                          Case No. 2:16-cv-02580-JAD-DJA
                                                                                            12                      Plaintiff,                      JUDGMENT BY DEFAULT AGAINST
                    7625 DEAN MARTIN DRIVE, SUITE 110




                                                                                                  vs.                                               ERIK C. JOHANN AND GEORGE L.
KIM GILBERT EBRON




                                                                                            13                                                      ANDERSON
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                                  AUBURN AND BRADFORD AT
                                                                                            14    PROVIDENCE HOMEOWNERS’
                                                                                                  ASSOCIATION; SFR INVESTMENTS POOL
                                                                                            15    1, LLC; and NEVADA ASSOCIATION                             ECF No. 64
                                                                                                  SERVICES, INC.,
                                                                                            16
                                                                                                                 Defendants.
                                                                                            17    ______________________________________
                                                                                                  SFR INVESTMENTS POOL 1, LLC,
                                                                                            18
                                                                                                                    Counter-/Cross- Claimant,
                                                                                            19
                                                                                                  vs.
                                                                                            20
                                                                                                  NATIONSTAR MORTGAGE LLC; GEORGE
                                                                                            21    L. ANDERSON, an individual; and ERIK C.
                                                                                                  JOHANN, an individual,
                                                                                            22
                                                                                                                    Counter-/Cross- Defendants.
                                                                                            23

                                                                                            24           This matter came before the Court on SFR Investments Pool 1, LLC’s (“SFR”) Application

                                                                                            25    for Judgment by Default against Erik C. Johann and George L. Anderson (“Cross-Defendants”).

                                                                                            26    Having considered the application, including the declarations attached thereto, the Court makes

                                                                                            27    the following findings of fact and conclusions of law:

                                                                                            28    1.     On February 27, 2017, SFR filed a Cross-Claim [ECF No. 21] for quiet title and injunctive

                                                                                                                                                 -1-
                                                                                                 Case
                                                                                                  Case2:16-cv-02580-JAD-DJA
                                                                                                        2:16-cv-02580-JAD-DJA Document
                                                                                                                               Document64-10
                                                                                                                                        77 Filed
                                                                                                                                             Filed07/13/20
                                                                                                                                                   12/19/19 Page
                                                                                                                                                             Page2 3ofof2 3



                                                                                             1    relief against Cross-Defendants, relating to real property located at 6525 MacDoogle Street, Las

                                                                                             2    Vegas, Nevada 89166; Parcel No. 126-24-411-130 (“the Property”).

                                                                                             3    2.     Cross-Defendants failed to answer the cross-claim within the 21-day time limit set forth in

                                                                                             4    FRCP 12. The Clerk of the Court appropriately entered a default against Cross-Defendants on May

                                                                                             5    29, 2019.

                                                                                             6    3.     Cross-Defendants are not incompetent, infants, or serving in the United States military.

                                                                                             7    4.     SFR submitted credible evidence in support of its application in the form of documents

                                                                                             8    obtained from the Official Records of the Clark County Recorder and declarations made under

                                                                                             9    penalty of perjury that demonstrate prima facie grounds sufficient to enter default judgment against

                                                                                            10    Cross-Defendants.

                                                                                            11           NOW, THEREFORE, pursuant to FRCP 55(b)(2), having considered the evidence and

                                                                                            12    made the foregoing findings of fact and conclusions of law, and finding good cause,
                    7625 DEAN MARTIN DRIVE, SUITE 110
KIM GILBERT EBRON




                                                                                            13           IT IS ORDERED, ADJUDGED AND DECREED that Cross-Defendants Erik C. Johann
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                            14    and George L. Anderson, any successors and assigns, have no right, title or interest in the Property .

                                                                                            15    and that SFR is the rightful title owner.

                                                                                            16           IT IS FURTHER ORDERED that this judgment does not adjudicate SFR’s claims against,

                                                                                            17    or the defenses of, any other party to this case.

                                                                                            18

                                                                                            19
                                                                                                                                                 UNITED STATES DISTRICT COURT JUDGE
                                                                                            20                                                            7-13-2020
                                                                                                                                                 Dated:________________________
                                                                                            21

                                                                                            22    Respectfully submitted by:
                                                                                            23    KIM GILBERT EBRON
                                                                                                   /s/ Jason G. Martinez
                                                                                            24    JASON G. MARTINEZ, ESQ.
                                                                                                  Nevada Bar No. 13375
                                                                                            25    7625 Dean Martin Dr., Ste. 110
                                                                                                  Las Vegas, NV 89139
                                                                                            26    Attorneys for SFR Investments Pool 1, LLC
                                                                                            27    DATED this 19th day of December, 2019.
                                                                                            28

                                                                                                                                                      -2-
